DETAILED ACTION
This action is in response to the original filing on 11/13/2019.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 [line 3] recites ‘of for’; however, it should recite - - of - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3-5, 7, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 recites ‘the received command and ‘the command’.  Parent claim 1 recites ‘receiving, by one or more processors, a command entered in the current line’ 
the command entered in the current line

Regarding claims 3-4, 10, 11, 17, and 18, claims 3-4, 10, 11, 17, and 18 recite similar command and received command limitations and these claims are likewise rejected and interpreted.
Regarding claims 3-5, 7, 11, and 18, claims 3-5, 7, 11, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  

Regarding claim 3, claim 3 recites ‘the output of the received command’.  Parent claim 1 previously recites ‘an output generated from the execution of the command’.  Parent claim 2 previously recites ‘the output’.  The relationship between the outputs is unclear.  It is unclear whether the output of the received command is intended to be the same output generated from the execution of the command.  As discussed above, the relationship between the command and the received command is also unclear.  For the purposes of examination, this limitation is interpreted as
a first output of the command entered in the current line

Claim 3 further recites ‘identify their difference’.  It is unclear as to which elements ‘their’ is intended to refer. For the purposes of examination, this limitation is interpreted as
identify a first difference

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Regarding claims 4, 11, and 18, claims 4, 11, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 4, 11, and 18 additionally recite ‘the output of the receive command’ (emphasis added).  These limitations are likewise interpreted as the first output of the received command.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarbin (US 20130263043 A1, published 10/03/2013).

Regarding claim 1, Sarbin teaches the claim comprising:
A computer-implemented method for command output management in a command line interface, comprising (Sarbin Figs. 1-9; [0034], a method for an assisted display for command line interfaces is described):
displaying, by one or more processors, a prompt for command-inputting in a current line in a first area in the command line interface; receiving, by one or more processors, a command entered in the current line (Sarbin Figs. 1-9; [0034], a method for an assisted display for command line interfaces is described; an input region and an output region of a command line interface are displayed; a history is maintained that stores the output of previous executions; the output region is scrolled by adding one or more outputs from the history to the display of the output region and/or removing one or more outputs from the display of the output region; [0043], the input region 103 displays a command that a user is currently entering; a command may be displayed within the input region 103 as a string of numbers, letters, spaces, punctuation marks, and other characters; [0044], the command displayed within the input region 103 may be edited);
and displaying, by one or more processors, an output generated from the execution of the command in a second area separated from the first area in the command line interface  (Sarbin Figs. 1-9; [0034], an input region and an output region of a command line interface are displayed; a history is maintained that stores the output of previous executions; the output region is scrolled by adding one or more outputs from the history to the display of the output region and/or removing one or more outputs from the display of the output region; [0045], the CLI may be configured to wait for a control character, such as a carriage return, double-tap, or other key, character or gesture that causes the CLI to execute the command displayed within the input region 103; [0047], once a command is executed, the command may be stored in a history data structure or buffer that keeps track of commands that have previously been entered; the previously entered commands may appear within the history or buffer in a particular order, such as chronological order based on the time of execution; the CLI may allow a user to 

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being A system for command output management in a command line interface, comprising: one or more processors; and a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions for (Sarbin Figs. 1-9; [0034], a method for an assisted display for command line interfaces is described; [0037], the invention encompasses a computer apparatus and a computer-readable medium configured to carry out the foregoing steps; [0110], the techniques described herein are implemented by one or more special-purpose computing devices; may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination; [0112], stored in non-transitory storage media accessible to processor 904, render computer system 900 into a special-purpose machine that is customized to perform the operations specified in the instructions).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A computer program product for command output management in a command line interface, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions of (Sarbin Figs. 1-9; [0034], a method for an assisted display for command line interfaces is described; [0037], the invention 

Regarding claim 6, Sarbin teaches all the limitations of claim 2, further comprising:
wherein displaying the output further comprises: clearing, by one or more processors, the second area prior to displaying the output (Sarbin Figs. 1-9; [0034], an input region and an output region of a command line interface are displayed; a history is maintained that stores the output of previous executions; the output region is scrolled by adding one or more outputs from the history to the display of the output region and/or removing one or more outputs from the display of the output region; [0045], the CLI may be configured to wait for a control character, such as a carriage return, double-tap, or other key, character or gesture that causes the CLI to execute the command displayed within the input region 103; [0047], once a command is executed, the command may be stored in a history data structure or buffer that keeps track of commands that have previously been entered; the previously entered commands may appear within the history or buffer in a particular order, such as chronological order based on the time of execution; the CLI may allow a user to search or scroll through the previously entered commands in the same order as they appear in the history or log; [0042], output region 101 displays text representing the output of executed commands and the output of each execution is separated by a delimiter 106, a command name 107, and a resend button 104; [0059], the CLI may display only the input and output regions by default, and the CLI may display the input 

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 9, 12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarbin in view of Auvenshine et al. (US 20140096066 A1, published 04/03/2013), hereinafter Auvenshine.

Regarding claim 2, Sarbin teaches all the limitations of claim 1, further comprising:
storing, by one or more processors, the output in association with the received command together with a timestamp indicating the time when the command is executed (Sarbin Figs. 1-9; 
However, Sarbin fails to expressly disclose storing the received command together with a working path to which the command is directed.  In the same field of endeavor, Auvenshine teaches:
storing the received command together with a working path to which the command is directed (Auvenshine Figs. 1-9; [0023], the term "parameter," as used in this specification, refers generally to elements of a command line that follow a command name; parameters may include options (i.e., flags or switches), paths, strings, and integers; [0047], FIG. 5 shows a hypothetical session in command line shell 104; the user is utilizing command line shell 104 within a graphical window; the user has entered a "history" command, after which seven historical command lines have been displayed; each of the seven historical command lines includes multiple parameters, as discussed in greater detail with regard to FIG. 6; [0049], the "COMMAND NAME" column contains the command name of the first command line (i.e., "tar"), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated storing the received command together with a working path to which the command is directed as suggested in Auvenshine into Sarbin.  Doing so would be desirable because typically, a user constructs a command line by typing a command name followed by a plurality of parameters. Typing such commands can be a tedious process, particularly where a command line is lengthy or where the computing environment involves limited keyboard access or a virtual keyboard (e.g., a tablet computer or smart phone) (see Auvenshine [0002]). Some command line shells include a history that maintains a record of command lines that have been entered by a user. Later, the user can recall entire command lines from the history and re-execute the command lines or manually type edits (see Auvenshine [0003]).  Embodiments of the present invention can enable a user to construct command lines with greater ease and speed than might otherwise be possible by typing command lines on a physical or virtual keyboard (see Auvenshine [0019]).  Additionally, the system of Auvenshine would improve the system of Sarbin by storing additional context with respect to historical commands and enabling the user to more easily and quickly re-execute previous commands (see Sarbin [0051] and Auvenshine [0019]), thereby making the system more user-friendly and improving user satisfaction.

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 5, Sarbin in view of Auvenshine teaches all the limitations of claim 2, further comprising:
retrieving, by one or more of processors, an output of a previous command displayed in the first area in response to a user action of for designating the previous command; and displaying, by one or more of processors, the retrieved output in the second area (Sarbin Figs. 1-9; [0034], an input region and an output region of a command line interface are displayed; a history is maintained that stores the output of previous executions; the output region is scrolled by adding one or more outputs from the history to the display of the output region and/or removing one or more outputs from the display of the output region; [0045], the CLI may be configured to wait for a control character, such as a carriage return, double-tap, or other key, character or gesture that causes the CLI to execute the command displayed within the input region 103; [0047], once a command is executed, the command may be stored in a history data structure or buffer that keeps track of commands that have previously been entered; the previously entered commands may appear within the history or buffer in a particular order, such as chronological order based on the time of execution; the CLI may allow a user to search or scroll through the previously entered commands in the same order as they appear in the history or log; [0042], output region 101 displays text representing the output of executed commands and the output of each execution is separated by a delimiter 106, a command name 107, and a resend button 104; [0051], when the resend button 104 is selected, the command executed during that execution may be re-executed; the command may be re-executed with the same options and arguments as the original execution; the CLI may provide an "edit/resend" button that causes the associated command to be displayed within the input region 103 where the command may be edited before being entered)

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Regarding claim 7, Sarbin in view of Auvenshine teaches all the limitations of claim 2.  Auvenshine further teaches:
wherein the working path specifies a file folder (Auvenshine Figs. 1-9; [0023], the term "parameter," as used in this specification, refers generally to elements of a command line that follow a command name; parameters may include options (i.e., flags or switches), paths, strings, and integers; [0047], FIG. 5 shows a hypothetical session in command line shell 104; [0049], the "COMMAND NAME" column contains the command name of the first command line (i.e., "tar"), and the "PARAMETER(S)" column contains each of the parameters (i.e., "-x", "-v", and "-f", and the path "/root/config-1.tar"; the second and third command lines of FIG. 5 were subsequently entered into command line shell 104, parsed, and added to the relational data structure associated with the "tar" command name; for the "tar" command name, the alternative parameters include additional historical parameters (i.e., "-t", "/root/config-2.tar", and "/root/config-3.tar") (working path identifies files the root folder))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the working path specifies a file folder as suggested in Auvenshine into Sarbin.  Doing so would be desirable because typically, a user constructs a command line by typing a command name followed by a plurality of parameters. Typing such commands can be a tedious process, particularly where a command line is lengthy or where the computing environment involves limited keyboard access or a virtual keyboard (e.g., a tablet computer or smart phone) (see Auvenshine [0002]). Some command line shells include a history that maintains a record of command lines that have been entered by a user. Later, the user can recall entire command lines from the history and re-execute the command lines or manually type edits (see Auvenshine [0003]).  Embodiments of the present invention can enable a user to construct command lines with greater ease and speed than might otherwise be possible by typing command lines on a physical or virtual keyboard (see Auvenshine [0019]).  Additionally, the system of Auvenshine would improve the system of 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 14 is rejected for the same reasons.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarbin in view of Auvenshine in further view of Acuna et al. (US 20130179460 A1, published 07/11/2013), hereinafter Acuna.

Regarding claim 3, Sarbin in view of Auvenshine teaches all the limitations of claim 2, further comprising:
displaying, by one or more processors, in the second area (Sarbin Figs. 1-9; [0047], once a command is executed, the command may be stored in a history data structure or buffer that keeps track of commands that have previously been entered; the previously entered commands may appear within the history or buffer in a particular order, such as chronological order based on the time of execution; [0042], output region 101 displays text representing the output of executed commands and the output of each execution is separated by a delimiter 106, a command name 107, and a resend button 104 (as shown, previous output is removed from display and replaced by new output); [0050], outputs from multiple executions may be displayed by the output region 101 simultaneously; display additional information such as the options and arguments submitted with the command or a timestamp of when the execution occurred; [0051], when the resend button 104 is selected, the command executed during that execution may be re-executed (second area); the command may be re-executed with the same options and 
Auvenshine further teaches:
identifying, by one or more processors, a previous command that is the same as the received command, wherein the previous command and the received command are directed to a same working path; comparing, by one or more processors, the previous command with the received command to identify their difference; and displaying, by one or more processors, the identified difference in the second area (Auvenshine Figs. 1-9; [0028], command parsing program 106 parses the command line to identify a command name and one or more parameters ("historical parameters"); [0031], the identified one or more available parameters are added to the relation data structure along with a marker in order to distinguish the available parameters from historical parameters; the marker can later be removed in the event an available parameter is utilized in a command line (i.e., when an available parameter becomes a historical parameter); [0034], user can select a historical command line by scrolling through the historical command lines, as discussed earlier, and then pressing an enter key or selecting a button; [0047], FIG. 5 shows a hypothetical session in command line shell 104; the user is utilizing command line shell 104 within a graphical window; the user has entered a "history" command, after which seven historical command lines have been displayed; each of the seven historical command lines includes multiple parameters, as discussed in greater detail with regard to FIG. 6 (historical commands output to second area); [0049], the "COMMAND NAME" column contains the command name of the first command line (i.e., "tar"), and the "PARAMETER(S)" column contains each of the parameters (i.e., "-x", "-v", and "-f", and the path "/root/config-1.tar"; the second and third command lines of FIG. 5 were subsequently entered into command line shell 104, parsed, and added to the relational data structure associated with the "tar" command name; for the "tar" command name, the alternative parameters include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated identifying, by one or more processors, a previous command that is the same as the received command, wherein the previous command and the received command are directed to a same working path; comparing, by one or more processors, the previous command with the received command to identify their difference; and displaying, by one or more processors, the identified difference in the second area as suggested in Auvenshine into Sarbin.  Doing so would be desirable because typically, a user constructs a command line by typing a command name followed by a plurality of parameters. Typing such commands can be a tedious process, particularly where a command line is lengthy or where the computing environment involves limited keyboard access or a virtual keyboard (e.g., a tablet computer or smart phone) (see Auvenshine [0002]). Some command line shells include a history that maintains a record of command lines that have been entered by a user. Later, the user can recall entire command lines from the history and re-execute the command lines or manually type edits (see Auvenshine [0003]).  Embodiments of the present invention can enable a user to construct command lines with greater ease and speed than might otherwise be possible by typing command lines on a physical or virtual keyboard (see Auvenshine [0019]).  Additionally, the system of Auvenshine would improve the system of Sarbin by storing additional context with respect to historical commands and enabling the user to more easily and quickly re-
However, Sarbin in view of Auvenshine fails to expressly disclose an output of the previous command with the output of the received command.  In the same field of endeavor, Acuna teaches:
an output of the previous command with the output of the received command (Acuna Figs. 1-10; [0077], outputs of previous commands may also be searched for matches and that parameter derivation rules corresponding to such matches may be created; [0080], another command derivation rule may include instructions to locate the most recent previous command that uses the command name `smcli mknsvol`, a beginning delimiter of `volumeName=` and an ending delimiter `new line` character; this parameter derivation rule may be stored for later usage; applying the parameter derivation rule 500 to the portion of history 400 of FIG. 4 with the command template 402 used as a reference would return the value `DEV_1`; [0087], using information in a parameter derivation rule, the parameter substitution module 206 may substitute a parameter of a template command with text or data in a previous command or output; [0089], parameter text `DEV_1` may have been identified as a parameter by a parameter derivation module 204; a search for the parameter text `DEV_1` may have been performed and resulted in locating a parameter match 608 at the location illustrated; the parameter derivation module 204 may have created a parameter derivation rule 500 (of FIG. 5) describing the location of the parameter match 608 in relation to the template command 604; [0090], the predicted next command as shown at the current prompt 602 may have been created by substituting a value into the template command 604 based on the parameter derivation rule 500; using the current prompt 602 as a beginning point a parameter substitution module 206 may have located the substitute parameter 610 `DEV_2` and substituted it in for the parameter `DEV_1` of template command 604; the resulting predicted next command shown at the current prompt 602 is identical to the template command 604 except that the text `DEV_2` 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an output of the previous command with the output of the received command as suggested in Acuna into Sarbin in view of Auvenshine.  Doing so would be desirable because the system provides a command line interface (CLI) which includes functionality for predicting future command line entries (see Acuna [0040]).  The predicted command is based on a history of previous commands and outputs of the CLI (see Acuna [0045]).  The system prioritizes predicted next commands to reflect which commands are most likely to be used as a next command (see Acuna [0101]).  Additionally, the system of Acuna would improve the historical comparison system of Auvenshine by storing additional content with respect to historical commands to enable improved command prediction.  Incorporating Acuna’s historical command outputs would improve the user’s ability to quickly execute commands with desired parameters (see Acuna [0089-0090], Sarbin [0051], and Auvenshine [0019]), thereby making the system more user-friendly and improving user satisfaction.

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Regarding claim 4, Sarbin in view of Auvenshine in further view of Acuna teaches all the limitations of claim 3.  
wherein command is displayed along with the output of the receive command (Sarbin Figs. 1-9; [0047], once a command is executed, the command may be stored in a history data structure or buffer that keeps track of commands that have previously been entered; the previously entered commands may appear within the history or buffer in a particular order, such 
Auvenshine further teaches:
wherein the identified difference is displayed along with (Auvenshine Figs. 1-9; [0028], command parsing program 106 parses the command line to identify a command name and one or more parameters ("historical parameters"); [0031], the identified one or more available parameters are added to the relation data structure along with a marker in order to distinguish the available parameters from historical parameters; the marker can later be removed in the event an available parameter is utilized in a command line (i.e., when an available parameter becomes a historical parameter); [0034], user can select a historical command line by scrolling through the historical command lines, as discussed earlier, and then pressing an enter key or selecting a button; [0047], FIG. 5 shows a hypothetical session in command line shell 104; the user is utilizing command line shell 104 within a graphical window; the user has entered a "history" command, after which seven historical command lines have been displayed; each of the seven historical command lines includes multiple parameters, as discussed in greater detail with regard to FIG. 6 (historical commands output to second area); [0049], for the "tar" command name, the alternative parameters include additional historical parameters (i.e., "-t", "/root/config-2.tar", and "/root/config-3.tar"); available parameters, as marked with an asterisk (i.e., "-a*", "-c*", and "-d*") (identifying a same command, comparing parameters, and identifying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the identified difference is displayed along with as suggested in Auvenshine into Sarbin.  Doing so would be desirable because typically, a user constructs a command line by typing a command name followed by a plurality of parameters. Typing such commands can be a tedious process, particularly where a command line is lengthy or where the computing environment involves limited keyboard access or a virtual keyboard (e.g., a tablet computer or smart phone) (see Auvenshine [0002]). Some command line shells include a history that maintains a record of command lines that have been entered by a user. Later, the user can recall entire command lines from the history and re-execute the command lines or manually type edits (see Auvenshine [0003]).  Embodiments of the present invention can enable a user to construct command lines with greater ease and speed than might otherwise be possible by typing command lines on a physical or virtual keyboard (see Auvenshine [0019]).  Additionally, the system of Auvenshine would improve the system of Sarbin by storing additional context with respect to historical commands and enabling the user to more easily and quickly re-execute previous commands with desired parameters (see Sarbin [0051] and Auvenshine [0019]), thereby making the system more user-friendly and improving user satisfaction.

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tipke (US 20180248828 A1) see Figs. 1-5 and [0024], [0032-0045].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143